                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION


JOSEPH MCDANIEL,

                    Plaintiff,

v.                                                   Case No. 3:19-cv-1230-JRK

ANDREW M. SAUL,
Commissioner of Social Security,

                    Defendant.
                                     /

                                    ORDER

        This cause is before the Court on Plaintiff’s Unopposed Petition for Award

of Attorney Fees Under the Equal Access to Justice Act (Doc. No. 30; “Petition”),

filed June 23, 2021. In the Petition, Plaintiff’s counsel seeks an award of

attorney’s fees pursuant to the Equal Access to Justice Act (“EAJA”) in the

amount of $7,871.46. Petition at 1, 3; see id. at 6-7 (“Itemization of Time”).

Plaintiff represents that Defendant does not oppose the relief requested. Id. at

2, 8.

        Plaintiff’s counsel indicates a total of 38.1 hours were expended in the

representation of Plaintiff before the Court. Id. at 3; see also Itemization of

Time. Plaintiff requests an hourly rate of $206.60. Petition at 3. Plaintiff is

seeking a higher hourly rate than the $125 specified by statute based on the
increase in the cost of living since 1996, when the attorney’s fee rate was last

adjusted by Congress. See 28 U.S.C. § 2412(d)(2)(A) (permitting fee awards at

rates higher than $125 per hour upon the Court’s determination that cost of

living has increased). Having examined the Consumer Price Index and the

representations made in the Petition, the Court concludes an increase in

inflation does justify a proportionate increase in attorney’s fees.1

       Plaintiff has assigned his rights to any entitlement of attorney’s fees due

under the EAJA to his counsel. See Petition at Ex. 1 (Contingent Fee

Agreement). Regarding the assignment, Plaintiff represents the following:

       The parties agree that after the Court issues an order accepting this
       Petition, the Commissioner will determine whether Plaintiff owes
       a debt to the government. If the United States Department of
       Treasury determines that . . . Plaintiff does not owe a federal debt,
       the government will accept Plaintiff’s Assignment of EAJA fees . . .
       and pay fees directly to Plaintiff’s counsel.

Id. at 4.

       In light of the foregoing, it is

       ORDERED:

       1.     Plaintiff’s Unopposed Petition for Award of Attorney Fees Under

the Equal Access to Justice Act (Doc. No. 30) is GRANTED.


       1        See U.S. Dep’t of Labor, Inflation Calculator, http://data.bls.gov/cgi-
bin/cpicalc.pl (last visited June 24, 2021). In computing the hourly rate adjustment for the cost
of living increase, the Consumer Price Index is generally used for the year in which the
services were performed. See Masonry Masters, Inc. v. Nelson, 105 F.3d 708, 710-13 (D.C. Cir.
1997); see also Gates v. Barnhart, No. 5:01-cv-148-GRJ, 2002 WL 1452232, at *3 (M.D. Fla.
June 25, 2002) (unpublished).


                                               2
      2.    The Clerk of Court is directed to enter judgment in favor of Plaintiff

and against Defendant for attorney’s fees in the amount of $7,871.46 pursuant

to 28 U.S.C. § 2412(d).

      3.    The Commissioner may exercise his discretion to honor Plaintiff’s

assignment of fees to counsel if the U.S. Department of Treasury determines

that Plaintiff does not owe a debt to the U.S. Government.

      DONE AND ORDERED in Jacksonville, Florida on June 24, 2021.




keb
Copies:
Counsel of Record




                                        3
